DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 30 September 2022, with regards to the prior art rejection of claim 1 have been fully considered but they are not persuasive. With regards to claim 1, applicant argues that the instant device comprises a base, a support member, and a supported portion of an outer handle as three separate members, whereas Ichikawa (US-20180298650-A1) discloses only two. However, the amended language of claim 1 specifies only that the support member is separate from the base. In the referenced embodiment shown in Figure 9A of Ichikawa, the support member is a pair of elastic wing pieces provided on the handle for forming a pivoting connection with the base. Regardless of whether it would be an obvious modification to make the support member separable from the handle, the embodiment shown in Figure 9A shows that the support member is separate from the base. Thus claim 1 remains rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (US-20180298650-A1).

With regards to claim 1, Ichikawa discloses an outer handle device for a vehicle door (Abstract), comprising: 
an outer handle (2 Figure 2) that has a supported portion (5 Figure 2) on one end part (left end, Figure 2) in a longitudinal direction of the outer handle (left/right, Figure 2) and extends lengthwise in a vehicle fore-and-aft direction (left/right, Figure 2), 
a support member (10 Figure 9A) that has a pair of leg portions (top and bottom legs of 10, Figure 9A) sandwiching the supported portion from opposite sides, and 
a base (1 Figure 1B) that has a pair of support side walls (top and bottom sidewalls of 1, Figure 9A) sandwiching the pair of leg portions from opposite sides and is mounted inside an outer panel of a door (Abstract), 
the support member being separate from the base (Figure 9A),
the supported portion being pivotably supported (the supported portion pivots about restricting projection parts 3, Figure 6A/6B) on the support member attached to the base by the leg portions engaging with the support side walls (the support sidewalls of base 1 engage with the leg portions of the support member 10 via restriction device components 3 and 4, Figure 9A), 
wherein a restriction device (3, 4 Figure 9A) is provided between the supported portion of the outer handle and the support member, the restriction device restricting displacement of the support member toward a side (top side, Figure 6B) on which engagement of the support member with the base is released at least when pulling the outer handle (Figures 6A [Wingdings font/0xE0] 6B show that when the handle is pulled, disengagement of the support member 10 from the base 1 is restricted by interlocking of the restriction device 3, 4, 6).

With regards to claim 2, Ichikawa discloses the outer handle device for a vehicle door according to Claim 1, 
wherein the restriction device (3, 4 Figure 9A, 6 Figure 6A) is formed from restricting projection parts (3 Figure 9A) that are projectingly provided respectively on the pair of leg portions (top and bottom legs of 10, Figure 9A) of the support member (10 Figure 9A) and an interposing part (6 Figure 6A) that is provided on the supported portion (5 Figure 6A) so as to be present between the pair of restricting projection parts (when viewed from the perspective of Figure 9A) when the outer handle is pulled.

With regards to claim 3, Ichikawa discloses the outer handle device for a vehicle door according to Claim 1, 
wherein the restriction device (3, 4 Figure 9A, 6 Figure 6A) restricts displacement of the support member (10 Figure 9A) toward the side on which engagement of the support member with the base is released at least when pulling the outer handle in a direction (up, Figure 6B) away from the vehicle door (Figures 6A [Wingdings font/0xE0] 6B show that when the handle is pulled, disengagement of the support member 10 from the base 1 is restricted by interlocking of the restriction device 3, 4, 6).

With regards to claim 6, Ichikawa discloses the outer handle device for a vehicle door according to Claim 2, 
wherein the interposing part (6 Figure 6A) extends in the lengthwise direction (left/right Figure 6A) of the outer handle (2 Figure 6A).

With regards to claim 7, Ichikawa the outer handle device for a vehicle door according to Claim 1, 
wherein the restriction device (3, 4 Figure 9A, 6 Figure 6A) is configured to restrict the displacement of the support member (10 Figure 9A) toward a side on which engagement of the support member with the base is released at least when pulling the outer handle and after the outer handle device has been assembled on the vehicle (Figures 6A [Wingdings font/0xE0] 6B show that when the handle is pulled, disengagement of the support member 10 from the base 1 is restricted by interlocking of the restriction device 3, 4, 6).

Allowable Subject Matter
Claims 4-5 allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675